



Exhibit 10.2
[LETTERHEAD]
[DATE], 2019
[NAME]
[ADDRESS]
[CITY STATE ZIP]
Re:    Retention Agreement
Dear [NAME]:
On behalf of Legacy Reserves Services, LLC (the “Employer”), I am pleased to
offer you the opportunity to receive a retention bonus, if you agree to the
terms and conditions contained in this Retention Agreement (this “Agreement”),
which shall be effective as of the date you sign this Agreement, as indicated
next to your signature below (the “Effective Date”). This Agreement supplements
the other terms and conditions of your employment, as set forth in that certain
[SPECIFY EXISTING AGREEMENT] dated [DATE] between you and the Employer (the
“Employment Agreement”) pertaining to your services for the Employer and its
parent, Legacy Reserves, Inc. (the “Company,” and together with its affiliates,
the “Related Parties”). This Agreement does not alter any of the terms of the
Employment Agreement. Any capitalized but undefined terms used herein shall have
the same meaning set forth in the Employment Agreement.
1.Retention Bonus. Subject to the terms and conditions set forth herein, you
will be eligible to earn a payment in the gross amount of $[•] (the “Retention
Bonus”), subject to the Employer’s receipt of your countersignature on this
Agreement and your compliance with this Agreement. The Employer shall advance
the Retention Bonus to you, less applicable withholdings and deductions and
subject to the clawback provisions described below, as soon as practicable after
the Effective Date. You will earn and become fully vested in the Retention Bonus
if, and only if: (a) you remain in the Employer’s employ from the Effective Date
through the later of (i) the first anniversary of the Effective Date, and (ii)
if the Employer or any of its affiliates file voluntary petitions under title 11
of the United States Code (the “Bankruptcy Code”) prior to the first anniversary
of the Effective Date, the date on which a plan of reorganization of the
Employer or any of its affiliates under chapter 11 of the Bankruptcy Code is
deemed effective pursuant to the terms of such plan of reorganization (the
“Vesting Date”), or (b) your employment terminates due to your death or
termination by the Employer due to Disability (as defined herein) or termination
by the Employer without Cause (as defined herein), in each case prior to the
Vesting Date, and you (or your estate) execute (and do not revoke) a customary
general release in favor of the Employer and its affiliates and their officers,
director, employees and agents, in a form reasonably acceptable to the Employer,
within the timeframe designated by the Employer (which shall not be less than
twenty-one days after the Employer presented such release). You agree that, in
the event that your employment terminates prior to the Vesting Date for any
reason other than a termination by the Employer without Cause or due to your
death or Disability, or if you fail to provide the Employer with an effective
release (as described above), you will repay to the Employer, within ten (10)
days of demand by the Employer, the entire amount of the Retention Bonus;
provided, however, that, in view of the mechanics of tax reporting and
withholding with respect to compensation that is clawed back, if the repayment
occurs in 2019, you must repay the net (after-tax) amount of the





--------------------------------------------------------------------------------





Retention Bonus paid to you, and if the repayment occurs in 2020 (or thereafter)
you must repay the entire gross amount of the Retention Bonus. For the avoidance
of doubt, if the Employer terminates your employment without Cause, you will not
be required to repay to the Employer any portion of the Retention Bonus,
provided that you execute (and do not revoke) the general release described
above.


2.“Cause” Defined. “Cause” shall have the meaning set forth in the Employment
Agreement (whether or not the Employment Agreement remains in effect), except
that if the Employment Agreement is superceded by a subsequent or amended
employment agreement that includes a definition of “Cause,” then “Cause” shall
have the meaning set forth in such subsequent or amended employment agreement.


3.“Disability” Defined. If, at the time of your termination of employment, you
have an employment agreement with the Employer in effect (whether the current
Employment Agreement or a superseding agreement) and such agreement defines
“Disability” as a termination event under that agreement, then “Disability”
shall have the meaning set forth in such employment agreement. In the absence of
such a definition, then, for purposes of this Agreement, “Disability” shall mean
the determination by a physician selected by the Employer that you have been
unable to perform your usual and customary duties for a period of at least one
hundred twenty (120) consecutive days or a non-consecutive period of one hundred
eighty (180) days during any twelve-month period as a result of incapacity due
to mental or physical illness or disease.


4.Withholding Taxes. The Employer may withhold from any and all amounts payable
under this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.


5.No Right to Continued Employment. Nothing in this Agreement shall be construed
to confer upon you any right to continued employment with the Employer, the
Company or Related Parties, or to interfere in any way with the right of the
Employer to terminate your employment at any time, subject only to compliance
with the terms of any employment agreement between you and the Employer.


6.Coordination with Other Benefits. The Retention Bonus is a special payment to
you and will not be taken into account in computing the amount of salary or
compensation for purposes of determining any bonus, incentive, pension,
retirement, death or other benefit under any other bonus, incentive, pension,
retirement, insurance or other employee benefit plan of the Employer, unless
such plan or agreement expressly provides otherwise.


7.No Assignments; Successors. This Agreement is personal to each of the parties
hereto. Except as provided herein, no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
party hereto. The Employer may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Employer, provided that
the Employer shall require such successor to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Employer would be required to perform it if no such succession had taken place.
As used in this Agreement, “Employer” shall mean the Employer and any successor
to its business and/or assets, which assumes and agrees to perform the duties
and obligations of the Employer under this Agreement by operation of law or
otherwise.







--------------------------------------------------------------------------------





8.Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Texas (without regard to
its choice of law provisions).


9.Dispute Resolution. Any dispute concerning this Agreement shall be resolved in
binding arbitration in accordance with the procedures set forth in the
Employment Agreement.


10.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


11.Entire Agreement; Amendment. Agreement constitutes the entire agreement
between you and the Employer with respect to the Retention Bonus and supersedes
any and all prior agreements or understandings between you and the Employer with
respect to the Retention Bonus, whether written or oral. This Agreement may be
amended or modified only by a written instrument executed by you and the
Employer.


12.Tax Consequences and Section 409A. You shall be solely responsible for all
federal, state, and local tax liabilities including, without limitation, income
taxes, any additional taxes imposed under Section 409A of the Internal Revenue
Code of 1986 (as amended from time to time, the “Code”), any excise taxes
(including those imposed, on golden parachute payments, under Section 4999 of
the Code), and the employee portion of employment taxes. The Employer and the
Company make no warranty concerning the tax treatment of any payment of the
Retention Bonus; you should consult your tax advisor regarding the appropriate
tax treatment of the Retention Bonus. The Retention Bonus is intended to be
exempt from Section 409A of the Code as a “short-term deferral,” within the
meaning of Treasury Regulation 1.409A-1(a)(4). The Employer shall interpret and
administer this Agreement accordingly, and shall have complete discretion to
make any determination and to take any determination that avoids any violation
of Section 409A. However, the Employer makes no representations concerning
Section 409A or any related or other federal, state or local tax law.
This Agreement is intended to be a binding obligation on you and the Employer.
If this Agreement accurately reflects your understanding as to the terms and
conditions of the Retention Bonus, please sign and date one copy of this
Agreement where indicated below no later than [DEADLINE] and return the same to
me for the Company’s records. Please also retain a copy for your records.
Very truly yours,


[NAME]
[TITLE]
ACCEPTED AND AGREED TO BY:
________________________________        DATED: _________________________
[NAME]





